 Case 3:18-cv-01322-KAD Document 308-49 Filed 09/29/20 Page 1 of 5




Plaintiff Exhibit AAA
Case 3:18-cv-01322-KAD Document 308-49 Filed 09/29/20 Page 2 of 5


                                                                Page 1
     UNITED STATES DISTRICT COURT

     DISTRICT OF CONNECTICUT

     CIVIL ACTION NO:      3:18-cv-01322-KAD

     FEBRUARY 7, 2020

     --------------------------------------

     JANE DOE,

                                   Plaintiff

                           -vs-

     TOWN OF GREENWICH, ET AL,

                                   Defendant

     --------------------------------------



                   DEPOSITION OF REBECCA STIRITZ, Psy.D.

     APPEARANCES:

               BRAXTON HOOK, LLC
                 Attorneys for the Plaintiff
                 280 Railroad Avenue, Suite 205
                 Greenwich, Connecticut 06830
                 PHONE: (203) 661-4610
                 E MAIL: mbraxton@braxtonhook.com
               BY:   MEREDITH C. BRAXTON, ATTORNEY-AT-LAW

               MITCHELL & SHEAHAN, P.C.
                 Attorneys for the Defendant
                 Sergeant Detective Brent Reeves and
                 Detective Krystie M. Rondini
                 80 Ferry Boulevard, Suite 216
                 Stratford, Connecticut 06615
                 PHONE: (203) 873-0240
                 E MAIL: rbmitchell@mitchellandsheahan.com
                BY: ROBERT B. MITCHELL, ESQUIRE
                     REESE B. MITCHELL, ESQUIRE
                     reesemitchell@mitchellandsheahan.com
 Case 3:18-cv-01322-KAD Document 308-49 Filed 09/29/20 Page 3 of 5


                                                                 Page 4
 1   THEREUPON,

 2                        R E B E C C A    S T I R I T Z,   Psy.D.,

 3                                                 ,

 4                                                           ,

 5                first having been duly sworn, was examined and

 6                testified as follows:

 7                        MR. MITCHELL:   And if we could go ahead and

 8                mark that as number one?

 9                      (Whereupon, a subpoena was marked

10                as Defendant's Exhibit 1 for identification.)

11   DIRECT EXAMINATION

12   BY MR. MITCHELL:

13          Q     Miss Stiritz, if you could take a look at what

14   has been marked as Number 1 please.

15          A     (Witness reviewing.)

16                Okay.

17          Q     I'll ask you if you recognize it?

18          A     Yes.

19          Q     That's a copy of the subpoena by which you are

20   here today, is that correct?

21          A     Yes.

22          Q     You will notice in the second check mark down

23   there, it says production, did you bring any materials with

24   you?

25          A     No.
 Case 3:18-cv-01322-KAD Document 308-49 Filed 09/29/20 Page 4 of 5


                                                                Page 37
 1   a restaurant with her parents and she saw that bottle, she

 2   had -- her symptoms came back, and it made her realize that

 3   she wasn't getting better, that stuck in my mind.

 4         Q      Okay.   You didn't discuss with her the question

 5   about whether she had guided him on how to get that bottle

 6   in?

 7         A      No.

 8         Q      All right.   If you go to page two, the carryover

 9   paragraph, one, two, I think it's the fourth sentence down,

10   it says, quote, she said that she had not been drinking and

11   was steady on her feet, end quote.      She told you she had not

12   been drinking?

13         A      Correct.

14         Q      Okay.

15         A      She -- I recall her saying to me that her mother

16   did not drink because she was allergic to alcohol, and that

17   she, herself,        , had been very cautious in any

18   experimentation of alcohol.

19                With regard to this night, I didn't pursue in a

20   strong way if she had had a sip or not, but whether she was

21   affected by alcohol.

22         Q      Okay.   Did she tell you that she had not had a

23   drink that night?

24         A      She said she had not been drinking, and was not

25   affected by alcohol, and she specifically said she was
 Case 3:18-cv-01322-KAD Document 308-49 Filed 09/29/20 Page 5 of 5


                                                                Page 38
 1   relieved that she was strong from swimming and steady on her

 2   feet, and so could defend herself.      But she didn't say I did

 3   not have a sip.      She just said, I was not affected, I was

 4   not drinking.

 5                In these cases, I don't like to push those

 6   details --

 7        Q       Yeah.

 8        A       -- and make the person feel like they are in any

 9   way responsible.

10        Q       We have the next paragraph, and it's one, two, I

11   think it's the fourth sentence, the very long sentence, the

12   one after that, it says, quote,           recounted that when

13   she traveled out of Greenwich, the symptoms abated somewhat

14   and she began to think she was over what had happened to

15   her, end quote.      I'm sorry.   Then it goes on to say, quote,

16   unfortunately, when she returned to town, the symptoms

17   returned and intensified, presumably when she was faced with

18   the minors of the event, end quote?

19        A       Uh-huh (affirmative.)

20        Q       She's left Greenwich to go to college, did that

21   help her get over this a little bit, when she left town?

22        A       So, can I speak to this time first?

23        Q       Yes, yes.

24        A       So, when she traveled away, she felt a bit

25   better, and did not have reminders; when she came back in
